DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 09/19/2018. It is noted, however, that applicant has not filed a certified copy of the FR 1858470 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract contained more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Manegold et al. (WO 2010/052226 A1, the machine translation of which has been provided) in view of Bawin et al. (US 5512792 A).
RE claim 1, Manegold teaches a rotor for asynchronous rotating electrical machine (see translation ¶ 3) with non-through shaft (3, 4) comprising two half-shafts 3, 4 holding tightly a cylindrical magnetic mass 8 (see ¶ 17 for rotor is made of carbon steel which has good magnetic properties) and two short-circuit disks 5 each sandwiched between the half-shafts 3, 4 and one of the ends of the magnetic mass 8, and conducting bars 7 such that the short-circuit disks 5 and the conducting bars 7 form a squirrel cage 2 characterized in that the half-shafts 3, 4, the short-circuit disks 5 and the magnetic mass 8 form a gas-tight envelope (¶ 47).
Manegold does not teach the conducting bars housed inside the magnetic mass 8 and distributed uniformly along at least one diameter of the magnetic mass.
Bawin teaches the conducting bars 3 housed inside the magnetic mass 11 (via opening 110, see Figs.1-3 and col.3: 9-12) and distributed uniformly along at least one diameter of the magnetic mass 11 (col.2: 58-63 and Fig.3) such that a high power and rotational speed capability motor can be obtained (col.2: 10-15). Further, housing the conductor bars inside the magnetic mass would further prevent the bars from detaching from the magnetic core during operation of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manegold by having the .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Manegold in view of Bawin as applied to claim 1 above, and further in view of Galmiche et al. (US 2018/0026505 A1).
RE claim 2/1, Manegold in view of Bawin has been discussed above. Manegold does not teach each end of the conducting bars is housed with play in a blind hole of a short-circuit disk.
Galmiche teaches each end of the conducting bars 28 is housed with play in a blind hole of a short-circuit disk 24 (see Figs.2, 5 for hole of short circuit ring 24 is partially blind), doing so makes it possible to improve the electrical contact between the conductive bars and the rings of the short-circuit cage, moreover for a very wide range of rotational speeds of the rotor, ranging from standstill to very high rotational speeds (¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manegold in view of Bawin by having each end of the conducting bars is housed with play in a blind hole of a short-circuit disk, as taught by Galmiche, for the same reasons as discussed above.


Galmiche teaches each end of the conducting bars 28 is housed with play in a through hole of a short-circuit disk 24 (see Fig.6), doing so makes it possible to improve the electrical contact between the conductive bars and the rings of the short-circuit cage, moreover for a very wide range of rotational speeds of the rotor, ranging from standstill to very high rotational speeds (¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manegold in view of Bawin by having each end of the conducting bars is housed with play in a through hole of a short-circuit disk, as taught by Galmiche, for the same reasons as discussed above.

RE claim 4/3, Manegold in view of Bawin and Galmiche has been discussed above. Manegold further teaches the magnetic mass comprises a unitary metal body (solid cylinder, see translation ¶ 17 of carbon steel).
Manegold does not teach housings receiving the conducting bars.
As discussed above, Bawin teaches housings 110 (Fig.3) receiving the conducting bars (col.3: 9-12) such that a high power and rotational speed capability motor can be obtained (col.2: 10-15). Further, the housings for receiving the the conductor bars would further prevent the bars from detaching from the magnetic core during operation of the rotor.
.

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 5/4, the prior-art does not teach, inter alia, screws uniformly distributed along at least one diameter of the half-shaft, each screw being engaged in threads of the unitary metal body so as to keep the short-circuit disks and the unitary metal body compacted between the half-shafts, where each screw head is housed in a counterbore of the half-shaft comprising a circular groove at the bottom of the counterbore and where a seal is arranged in the circular groove such that the gas cannot come into contact with the threads.
Claims 6 and 7 are allowable for their dependency on claim 5.
RE claim 8/3, the prior-art does not teach, inter alia, the magnetic mass comprises a stack of metal plates comprising housings receiving the conducting bars where at least one surface of each metal plate comprises a circular groove comprising a seal so as to form a tight contact between the surfaces of the metal plates in contact.
Claims 9-19 are allowable for their dependency on claim 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/THOMAS TRUONG/Primary Examiner, Art Unit 2834